Title: From Alexander Hamilton to Elizabeth Hamilton, 10 October 1794
From: Hamilton, Alexander
To: Hamilton, Elizabeth


Carlisle [Pennsylvania] Oct 10 1794
My Loved Eliza
Tomorrow we leave this for Fort Cumberland. We are very strong & the Insurgents are all submissive so that you may be perfectly tranquil. My health thank God is excellent. But I have heared from you only once. You must continue to write to this place sending your letters to General Knox to forward to me. God bless you & my dear Children.
Yr. ever affect
A H
Mrs. Hamilton
